Exhibit 10.4 
 
Final Form
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


 


INDEMNIFICATION AGREEMENT
 
by and between
 
China XD Plastics Company Limited
 
and
 
[______________],
as Indemnitee







       
Dated as of [________], 2011
       



 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 
 
 
 
TABLE OF CONTENTS
 
 

   Page  ARTICLE 1 DEFINITIONS  2      ARTICLE 2 INDEMNITY IN THIRD-PARTY
PROCEEDINGS  6      ARTICLE 3 INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY  6      ARTICLE 4 INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY
OR PARTLY SUCCESSFUL  7      ARTICLE 5 INDEMNIFICATION FOR EXPENSES OF A WITNESS
 7      ARTICLE 6 ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION
RIGHTS  7      ARTICLE 7 CONTRIBUTION IN THE EVENT OF JOINT LIABILITY  8    
 ARTICLE 8 EXCLUSIONS  8      ARTICLE 9 ADVANCES OF EXPENSES; SELECTION OF LAW
FIRM  9      ARTICLE 10 PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT
 10      ARTICLE 11 PROCEDURE UPON APPLICATION FOR INDEMNIFICATION  11    
 ARTICLE 12 PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS  12      ARTICLE 13
REMEDIES OF INDEMNITEE  14      ARTICLE 14 SECURITY  15      ARTICLE 15
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION;
SUBROGATION  16      ARTICLE 16 ENFORCEMENT AND BINDING EFFECT    18    
 ARTICLE 17 MISCELLANEOUS  18    

 


i


 
 

--------------------------------------------------------------------------------

 
 
INDEMNIFICATION AGREEMENT
 
    This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of [________],
2011, by and between China XD Plastics Company Limited (the “Company”)
and [________] (“Indemnitee”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in Article 1.
 
    WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;
 
    WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law;
 
    WHEREAS, the Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and scope of coverage of liability insurance provide
increasing challenges for the Company;
 
    WHEREAS, the Company’s Amended Articles of Incorporation (as the same may be
amended and/or restated from time to time, the “Articles of Incorporation”) and
the Bylaws of the Company (the "Bylaws") require indemnification of the officers
and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the Nevada Revised Statutes
(the “NRS”). The Articles of Incorporation, the Bylaws of the Company and the
NRS expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts providing for
indemnification may be entered into between the Company and members of the
Board, executive officers and other key employees of the Company;
 
    WHEREAS, this Agreement is a supplement to and in furtherance of the
Articles of Incorporation and Bylaws of the Company and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder (regardless of, among other
things, any amendment to or revocation of governing documents or any change in
the composition of the Board or any Corporate Transaction); and
 
    WHEREAS, Indemnitee will serve or continue to serve as a director, officer
or key employee of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation or is otherwise terminated
by the Company.
 
    NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 1
DEFINITIONS
 
    As used in this Agreement:
 
    1.1. “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).
 
    1.2. “Agreement” shall have the meaning set forth in the preamble.
 
    1.3. “Articles of Incorporation” shall have the meaning set forth in the
recitals.
 
    1.4. “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act (as in effect on the date
hereof).
 
    1.5. “Board” shall mean the Company’s Board of Directors.
 
    1.6. “Bylaws” shall have the meaning set forth in the recitals.
 
    1.7.  “Change in Control” shall mean, and shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:
 
    (a)  Acquisition of Stock by Third Party.  Any Person  is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing more than 30% of the combined voting power of the Company’s then
outstanding Voting Securities, unless (i) the change in the relative Beneficial
Ownership of the Company’s securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (ii) such acquisition was
approved in advance by the Continuing Directors and such acquisition would not
constitute a Change in Control under part (c) of this definition;
 
    (b)  Change in Board of Directors.  Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors on
the date hereof or whose election or nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;
 
2
 
 

--------------------------------------------------------------------------------

 
    (c)  Corporate Transactions.  The effective date of a reorganization, merger
or consolidation of the Company (a “Corporate Transaction”), in each case,
unless, following such Corporate Transaction:  (i) all or substantially all of
the individuals and entities who were the Beneficial Owners of Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
Voting Securities of the Company resulting from such Corporate Transaction
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more Subsidiaries) in substantially the same
proportions as their ownership of Voting Securities immediately prior to such
Corporate Transaction; (ii) no Person (excluding any corporation resulting from
such Corporate Transaction) is the Beneficial Owner, directly or indirectly, of
30% or more of the combined voting power of the then outstanding Voting
Securities of the surviving corporation, except to the extent that such
ownership existed prior to such Corporate Transaction; and (iii) at least a
majority of the board of directors of the corporation resulting from such
Corporate Transaction were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Corporate Transaction;
 
    (d)  Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions); or
 
    (e)  Other Events.  There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) under the Exchange Act, whether or not the Company is then subject to such
reporting requirement.
 
    1.8.  “Company” shall have the meaning set forth in the preamble and shall
also include, in addition to the resulting corporation or other entity, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation or other entity as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.
 
    1.9.  “Continuing Directors” shall have the meaning set forth in Section
1.7(b).
 
    1.10.  “Corporate Status” shall describe the status as such of a person who
is or was a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of the Company or of any other Enterprise which
such person is or was serving at the request of the Company.
 
3
 
 

--------------------------------------------------------------------------------

 
    1.11.  “Disinterested Director” shall mean a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
    1.12.  “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned Subsidiaries) is a party, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or
agent.
 
    1.13.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
    1.14.  “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in,
settling or negotiating for the settlement of, responding to or objecting to a
request to provide discovery in, or otherwise participating in, any
Proceeding.  Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.  Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines or penalties against Indemnitee.
 
    1.15.  “Fund Indemnitors” shall have the meaning set forth in Section 15.4.
 
    1.16.  “Indemnitee” shall have the meaning set forth in the preamble.
 
    1.17.  “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is of outstanding reputation, experienced in matters of corporation
law and neither is as of the date of selection of such firm, nor has been during
the period of three years immediately preceding the date of selection of such
firm, retained to represent: (a) the Company or Indemnitee in any material
matter (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(b) any other party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.  For purposes of
this definition, a “material matter” shall mean any matter for which billings
exceeded or are expected to exceed $100,000.
 
4
 
 

--------------------------------------------------------------------------------

 
    1.18.  “NRS” shall have the meaning set forth in the recitals.
 
    1.19.  “Person” shall have the meaning set forth in Sections 13(d) and 14(d)
of the Exchange Act (as in effect on the date hereof); provided, however, that
the term “Person” shall exclude: (a) the Company; (b) any Subsidiaries of the
Company; and (c) any employee benefit plan of the Company or a Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary of the Company or of a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.
 
    1.20.  “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including, without limitation, any and all appeals,
whether brought by or in the right of the Company or otherwise and whether of a
civil (including, without limitation, intentional or unintentional tort claims),
criminal, administrative or investigative nature, whether formal or informal, in
which Indemnitee was, is, will or might be involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by or omission by Indemnitee, or of any
action or omission on Indemnitee’s part, while acting as a director or officer
of the Company, or by reason of the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise; in each
case whether or not acting or serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses can be provided under this Agreement or NRS 78.7502; including one
pending on or before the date of this Agreement but excluding one initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement or NRS 78.7502.
 
    1.21.  “Subsidiary” with respect to any Person, shall mean any corporation
or other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
 
    1.22.  “Voting Securities” shall mean any securities of the Company (or a
surviving entity as described in the definition of a “Change in Control”) that
vote generally in the election of directors (or similar body).
 
5
 
 

--------------------------------------------------------------------------------

 
    1.23.  References to “fines” shall include any excise tax or penalty
assessed on Indemnitee with respect to any employee benefit plan; references to
“other enterprise” shall include employee benefit plans; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.
 
    1.24.  The phrase “to the fullest extent not prohibited by (and not merely
to the extent affirmatively permitted by) applicable law” shall include, but not
be limited to: (a) to the fullest extent authorized or permitted by the
provision of the NRS that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the NRS, and (b) to the fullest extent authorized or permitted by any
amendments to or replacements of the NRS adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.
 
ARTICLE 2
INDEMNITY IN THIRD-PARTY PROCEEDINGS
 
    Subject to Article 8, the Company shall indemnify, hold harmless and
exonerate Indemnitee in accordance with the provisions of this Article 2 if
Indemnitee is, was or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Subject to Article 8,
to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, Indemnitee shall be indemnified
against all Expenses, judgments, fines, penalties and, subject to Section 10.3,
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that such conduct was unlawful.
 
ARTICLE 3
INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY
 
    Subject to Article 8, the Company shall indemnify, hold harmless and
exonerate Indemnitee in accordance with the provisions of this Article 3 if
Indemnitee is, was or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Subject to Article 8, to the fullest extent not prohibited by (and not
merely to the extent affirmatively permitted by) applicable law, Indemnitee
shall be indemnified, held harmless and exonerated against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee is not
liable pursuant to NRS 78.138 or if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Article 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged (and not subject to further appeal) by a court
of competent jurisdiction to be liable to the Company, except to the extent that
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification.
 
6
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL
 
    Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.  For the avoidance
of doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify, hold
harmless and exonerate Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
resolved claim, issue or matter, whether or not Indemnitee was wholly or partly
successful; provided, that Indemnitee shall only be entitled to indemnification
for Expenses with respect to unsuccessful claims under this Article 4 to the
extent Indemnitee is not liable pursuant to NRS 78.138 or Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
Proceeding, had no reasonable cause to believe that such conduct was unlawful.
For purposes of this Article 4 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, or by settlement, shall be deemed to be a successful result as to
such claim, issue or matter.
 
ARTICLE 5
INDEMNIFICATION FOR EXPENSES OF A WITNESS
 
    Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
 
ARTICLE 6
ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS
 
    Notwithstanding any limitations in Articles 2, 3 or 4, but subject to
Article 8, the Company shall indemnify, hold harmless and exonerate Indemnitee
to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law if Indemnitee is, was or is threatened to be
made, a party to or a participant in any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and, subject to Section 10.3, amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with the Proceeding. No
indemnity shall be available under this Article 6 on account of Indemnitee’s
conduct that constitutes a breach of Indemnitee’s duty of loyalty to the Company
or its stockholders or is an act or omission not in good faith or that involves
intentional misconduct or a knowing violation of the law.
 
7
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY
 
    7.1.  To the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law, if the indemnification rights provided for in
this Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company, in lieu
of indemnifying Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.
 
    7.2.  The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.
 
    7.3.  The Company hereby agrees to fully indemnify, hold harmless and
exonerate Indemnitee from any claims for contribution which may be brought by
officers, directors or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee.
 
ARTICLE 8
EXCLUSIONS
 
    8.1.  Notwithstanding any provision in this Agreement, the Company shall not
be obligated under this Agreement to make any indemnity, contribution or
advancement of Expenses in connection with any claim made against Indemnitee:
 
       (a)  for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy of the Company or its Subsidiaries or
other indemnity provision of the Company or its Subsidiaries, except with
respect to any excess beyond the amount paid under any insurance policy,
contract, agreement, other indemnity provision or otherwise; or
 
       (b)  for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act (or any similar successor statute) or
similar provisions of state statutory law or common law; or
 
 
8
 
 

--------------------------------------------------------------------------------

 
 
       (c)  in connection with any Proceeding (or any part of any Proceeding)
initiated or brought voluntarily by Indemnitee, including, without limitation,
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, other
than a Proceeding initiated by Indemnitee to enforce its rights under this
Agreement, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) or (ii) the Company provides the indemnification payment, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law; or
 
       (d)  for the payment of amounts required to be reimbursed to the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any
similar successor statute; or
 
       (e)  for any payment to Indemnitee that is finally determined to be
unlawful under the procedures and subject to the presumptions of this Agreement.
 
    The exclusion in Section 8.1(c) shall not apply to counterclaims or
affirmative defenses asserted by Indemnitee in an action brought against
Indemnitee.
 
ARTICLE 9
ADVANCES OF EXPENSES; SELECTION OF LAW FIRM
 
    9.1.  Subject to Article 8, the Company shall, unless prohibited by
applicable law, advance the Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within ten business days after the receipt by the
Company of a statement or statements requesting such advances, together with a
reasonably detailed written explanation of the basis therefor and an itemization
of legal fees and disbursements in reasonable detail, from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Indemnitee shall qualify for advances, to the
fullest extent permitted by applicable law, solely upon the execution and
delivery to the Company of an undertaking providing that Indemnitee undertakes
to repay the advance to the extent that it is ultimately determined by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal that Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement.  This Section 9.1 shall not
apply to any claim made by Indemnitee for which an indemnification payment is
excluded pursuant to Article 8.
 
9
 
 

--------------------------------------------------------------------------------

 
 
    9.2.  If the Company shall be obligated under Section 9.1 hereof to pay the
Expenses of any Proceeding against Indemnitee, then the Company shall be
entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election to do so.  If the Company elects to
assume the defense of such Proceeding, then unless the plaintiff or plaintiffs
in such Proceeding include one or more Persons holding, together with his, her
or its Affiliates, in the aggregate, a majority of the combined voting power of
the Company’s then outstanding Voting Securities, the Company shall assume such
defense using a single law firm selected by the Company representing Indemnitee
and other present and former directors or officers of the Company.  The
retention of such law firm by the Company shall be subject to prior written
approval by Indemnitee, which approval shall not be unreasonably withheld,
delayed or conditioned.  If the Company elects to assume the defense of such
Proceeding and the plaintiff or plaintiffs in such Proceeding include one or
more Persons holding, together with his, her or its Affiliates, in the
aggregate, a majority of the combined voting power of the Company’s then
outstanding Voting Securities, then the Company shall assume such defense using
a single law firm selected by Indemnitee and any other present or former
directors or officers of the Company who are parties to such Proceeding. After
(x) in the case of retention of any such law firm selected by the Company,
delivery of the required notice to Indemnitee, approval of such law firm by
Indemnitee and the retention of such law firm by the Company, or (y) in the case
of retention of any such law firm selected by Indemnitee, the completion of such
retention, the Company will not be liable to Indemnitee under this Agreement for
any Expenses of any other law firm incurred by Indemnitee after the date that
such first law firm is retained by the Company with respect to the same
Proceeding, provided, that in the case of retention of any such law firm
selected by the Company (a) Indemnitee shall have the right to retain a separate
law firm in any such Proceeding at Indemnitee’s sole expense; and (b) if (i) the
retention of a law firm by Indemnitee has been previously authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between either (1) the Company and Indemnitee or (2)
Indemnitee and another present or former director or officer of the Company also
represented by such law firm in the conduct of any such defense, or (iii) the
Company shall not, in fact, have retained a law firm to prosecute the defense of
such Proceeding within thirty days, then the reasonable Expenses of a single law
firm retained by Indemnitee shall be at the expense of the Company.
 
ARTICLE 10
PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT
 
    10.1.  Indemnitee shall, as a condition precedent to Indemnitee’s right to
be indemnified under this Agreement, give the Company notice in writing promptly
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement, provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim.  The omission or delay to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement.  The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
 
10
 
 

--------------------------------------------------------------------------------

 
    10.2.  The Company will be entitled to participate in the Proceeding at its
own expense.
 
    10.3.  The Company shall have no obligation to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any claim effected without
the Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or any obligation on
Indemnitee, without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold, delay or condition their consent to any
proposed settlement.
 
ARTICLE 11
PROCEDURE UPON APPLICATION FOR INDEMNIFICATION
 
    11.1.  Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 10.1, a determination, if required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (a) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (b) if a Change in Control shall not have occurred, (i) by a
majority vote of the Disinterested Directors (provided there is a minimum of
three Disinterested Directors), even though less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors (provided there is a minimum of three Disinterested
Directors), even though less than a quorum of the Board, or (iii) if there are
less than three Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, and, if it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten business days after such determination.  Indemnitee shall cooperate
with the Person making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
Person upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination,
provided, that nothing contained in this Agreement shall require Indemnitee to
waive any privilege Indemnitee may have.  Any costs or expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Person making such determination shall be
borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
 
11
 
 

--------------------------------------------------------------------------------

 
    11.2.  If the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 11.1 hereof, the Independent Counsel
shall be selected as provided in this Section 11.2.  If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board,
and the Company shall give written notice to Indemnitee advising Indemnitee of
the identity of the Independent Counsel so selected.  If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within ten business days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Article 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within twenty days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10.1 hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
seek arbitration for resolution of any objection which shall have been made by
the Company or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the
arbitrator or by such other person as the arbitrator shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11.1 hereof.  Such
arbitration referred to in the previous sentence shall be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and Article 13 hereof shall apply in respect of such
arbitration and the Company and Indemnitee.  Upon the due commencement of any
judicial proceeding pursuant to Section 13.1 of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
 
ARTICLE 12
PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS
 
    12.1.  In making a determination with respect to entitlement to
indemnification hereunder, the Person making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10.1 of this Agreement.  Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.  Neither the failure of the Company (including by its
Board, its Independent Counsel and its stockholders) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification or advancement of expenses is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its Board, its Independent Counsel
and its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
12
 
 

--------------------------------------------------------------------------------

 
    12.2.  If the Person empowered or selected under Article 11 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within thirty days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (a) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (b) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such thirty-day period may be extended for a reasonable time, not to exceed
an additional fifteen days, if the Person making the determination with respect
to entitlement to indemnification in good faith requires such additional time
for the obtaining or evaluating of documentation and/or information relating
thereto.
 
    12.3.  The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee is liable pursuant to NRS 78.138 or Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
 
    12.4.  For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if, among other things, Indemnitee’s action
is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise, its Board of Directors, any committee of the
Board of Directors or any director, or on information or records given or
reports made to the Enterprise, its Board of Directors, any committee of the
Board of Directors or any director, by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise, its Board of Directors, any committee of the Board of Directors
or any director.  The provisions of this Section 12.4 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.  In any event, it shall be presumed that Indemnitee has at all
times acted in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.
 
13
 
 

--------------------------------------------------------------------------------

 
    12.5.  The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, managing member, fiduciary, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
 
    12.6.  The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty.  In the event that any action,
claim or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
 
ARTICLE 13
REMEDIES OF INDEMNITEE
 
    13.1.  In the event that (a) a determination is made pursuant to Article 11
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Article 9 of this Agreement,
(c) no determination of entitlement to indemnification shall have been made
pursuant to Section 11.1 of this Agreement within thirty days after receipt by
the Company of the request for indemnification and of reasonable documentation
and information which Indemnitee may be called upon to provide pursuant to
Section 11.1, (d) payment of indemnification is not made pursuant to Articles 4,
5, 6, or Section 11.1 of this Agreement within ten business days after receipt
by the Company of a written request therefor, (e) a contribution payment is not
made in a timely manner pursuant to Article 7 of this Agreement, or (f) payment
of indemnification pursuant to Article 3 or 6 of this Agreement is not made
within ten business days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification, contribution or advancement of Expenses.  Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Nevada law (without regard to its conflict of laws rules) shall apply to any
such arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.  The award rendered by such
arbitration will be final and binding upon the parties hereto, and final
judgment on the arbitration award may be entered in any court of competent
jurisdiction.
 
    13.2.  In the event that a determination shall have been made pursuant to
Section 11.1 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Article 13, Indemnitee shall be presumed to be entitled to
receive advances of Expenses under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 11.1 of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Article 13, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Article 9 until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal shall have been exhausted or
lapsed).
 
14
 
 

--------------------------------------------------------------------------------

 
    13.3.  If a determination shall have been made pursuant to Section 11.1 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Article 13, absent (a) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (b) a prohibition of such indemnification under
applicable law.
 
    13.4.  The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Article 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
 
    13.5.  The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten days after the Company’s receipt of such written
request) pay to Indemnitee, to the fullest extent permitted by applicable law,
such Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee (a) to enforce his rights under,
or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Articles of Incorporation, or the Bylaws now or hereafter in effect; or (b) for
recovery or advances under any insurance policy maintained by any person for the
benefit of Indemnitee, regardless of the outcome and whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement,
contribution or insurance recovery, as the case may be (unless such judicial
proceeding or arbitration was not brought by Indemnitee in good faith).
 
    13.6.  Interest shall be paid by the Company to Indemnitee at the legal rate
under Nevada law for amounts which the Company indemnifies, or is obliged to
indemnify, for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.
 
ARTICLE 14
SECURITY
 
    Notwithstanding anything herein to the contrary, to the extent requested by
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.
 
15
 
 

--------------------------------------------------------------------------------

 
ARTICLE 15
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION;
SUBROGATION
 
    15.1.  The rights of Indemnitee as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation, the Company’s
Bylaws, any agreement, a vote of stockholders, a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in applicable law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Articles of Incorporation, the Company’s Bylaws
or this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
    15.2.  The NRS, the Articles of Incorporation and the Company’s Bylaws
permit the Company to purchase and maintain insurance or furnish similar
protection or make other arrangements, including, but not limited to, providing
a trust fund, letter of credit, or surety bond (“Indemnification Arrangements”)
on behalf of Indemnitee against any liability asserted against Indemnitee or
incurred by or on behalf of Indemnitee or in such capacity as a director,
officer, employee or agent of the Company, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement or under the NRS,
as it may then be in effect.  The purchase, establishment, and maintenance of
any such Indemnification Arrangement shall not in any way limit or affect the
rights and obligations of the Company or of Indemnitee under this Agreement
except as expressly provided herein, and the execution and delivery of this
Agreement by the Company and Indemnitee shall not in any way limit or affect the
rights and obligations of the Company or the other party or parties thereto
under any such Indemnification Arrangement.
 
    15.3.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees, or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
the Company shall cause Indemnitee to be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, trustee, partner, managing member,
fiduciary, employee or agent under such policy or policies. If, at the time the
Company receives notice from any source of a Proceeding as to which Indemnitee
is a party or a participant (as a witness or otherwise), the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.
 
16
 
 

--------------------------------------------------------------------------------

 
    15.4.  The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of Expenses and/or insurance provided by Morgan
Stanley Private Equity Asia and certain of its Affiliates (collectively, the
“Fund Indemnitors”).  The Company hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance Expenses or to provide indemnification for
the same Expenses or liabilities incurred by Indemnitee are secondary), (ii)
that it shall be required to advance the full amount of Expenses incurred by
Indemnitee and shall be liable for the full amount of all Expenses, judgments,
penalties, fines and amounts paid in settlement to the extent not prohibited by
(and not merely to the extent affirmatively permitted by) applicable law and as
required by the terms of this Agreement and the Articles of Incorporation or
Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors, and, (iii)  that it irrevocably waives, relinquishes and releases
the Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect
thereof.  The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 15.4.
 
    15.5.  In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee (other than against the Fund Indemnitors), who shall execute all
papers reasonably required and take all action reasonably necessary to secure
such rights, including, without limitation, execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
   
    15.6.  The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
 
    15.7.  The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification payments or advancement of Expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary,
(a) Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement, and (b) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, contribution or insurance coverage rights
against any person or entity other than the Company.
 
17
 
 

--------------------------------------------------------------------------------

 
ARTICLE 16
ENFORCEMENT AND BINDING EFFECT
 
    16.1.  The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director, officer or key
employee of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving or continuing to serve as a director, officer or
key employee of the Company.
 
    16.2.  This Agreement shall be effective as of the date set forth on the
first page and may apply to acts or omissions of Indemnitee which occurred prior
to such date if Indemnitee was an officer, director, employee or other agent of
the Company, or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise, at the time such act or omission occurred.
 
    16.3.  The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.
 
ARTICLE 17
MISCELLANEOUS
 
    17.1.  Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s assigns, heirs, executors and administrators. The
Company shall require and cause any successor (whether direct or indirect
successor by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
 
18
 
 

--------------------------------------------------------------------------------

 
    17.2.  Section 409A.  It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section
1.409A-1(b)(10).  Notwithstanding the foregoing, if any indemnification payment
or advancement of Expenses made hereunder shall be determined to be
“nonqualified deferred compensation” within the meaning of Section 409A, then
(i) the amount of the indemnification payment or advancement of Expenses during
one taxable year shall not affect the amount of the indemnification payments or
advancement of Expenses during any other taxable year, (ii) the indemnification
payments or advancement of Expenses must be made on or before the last day of
the Indemnitee’s taxable year following the year in which the expense was
incurred, and (iii) the right to indemnification payments or advancement of
Expenses hereunder is not subject to liquidation or exchange for another
benefit.
 
    17.3.  Severability.  In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including, without
limitation, any provision within a single Article, Section, paragraph or
sentence) shall be limited or modified in its application to the minimum extent
necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms to the fullest extent permitted by law.
 
    17.4.  Entire Agreement.  Without limiting any of the rights of Indemnitee
under the Articles of Incorporation or Bylaws of the Company as they may be
amended from time to time, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.
 
    17.5.  Modification, Waiver and Termination.  No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.
 
    17.6.  Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
          (i)           If to Indemnitee, at the address indicated on the
signature page of this Agreement, or such other address as Indemnitee shall
provide in writing to the Company.
 
 
19
 
 

--------------------------------------------------------------------------------

 
          (ii)      If to the Company, to:
 
No. 9 Dalian North Road
Haping Road Centralized Industrial Park
Harbin Development Zone, Heilongjiang Province, PRC 150060
Facsimile: 86-451-84346611
Attention: Mr. Jie Han
Telephone number: (86) 451-8434-6600

 
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
 
    17.7.  Applicable Law.  This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Nevada, without regard to its conflict of laws rules.
 
    17.8.  Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
    17.9.  Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
    17.10.  Representation by Counsel.  Each of the parties has been represented
by and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement.  No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or arbitrator or any governmental authority by reason of such party
having drafted or being deemed to have drafted such provision.
 
    17.11.  Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
 
    17.12.  Additional Acts.  If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.
 


 
[Signature page follows]
 
20
 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be signed as of the day and year first above written.
 



  COMPANY:
 
China XD Plastics Company Limited
         
 
By:
        Name:       Title:          

 
 



 
INDEMNITEE:
 
         
 
By:
        Name:      
 
 
     
Address:
     
c/o Morgan Stanley Private Equity
International Commerce Centre
1 Austin Road West
Kowloon
Hong Kong SAR
Facsimile: +852 34075936
 

 
 
 

 

